Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.10,786,503. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘503 claims a composition comprising a lyn kinase activator or a pharmaceutically acceptable salt thereof and a TRPM8 agonist, wherein lyn kinase activator is  
    PNG
    media_image1.png
    68
    163
    media_image1.png
    Greyscale
or pharmaceutical acceptable salt thereof and TRPM8 agonist is menthol, and method of using the same for treating obesity, diabetes, or dyslipidemia, and for inducing the beigeing of adipocytes. Thus, the claims herein are generic to the claims of ‘503. 
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claims 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Reaume et al. (US 2007/0093516 A1, IDS), and Boss et al. (WO 2015/127474 A1, IDS),  in further view of Ma et al. (J. Molecular Cell Biology, 2012, Vol. 4, pp 88-96, IDS) and Garcia et al. (“Evaluation of markers if beige adipocytes in white adipose tissue if mouse,” Nutrition and Metabolism , 2016, Vol. 13, Article No. 14, pp 1-14, https://nutritionandmetabolism.biomedcentral.com/track/pdf/10.1186/s12986-016-0081-2.pdf ).
Reaume et al. teach the lyn kinase activators herein, particularly, 
    PNG
    media_image2.png
    70
    164
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    63
    161
    media_image3.png
    Greyscale
, method of using the same for treating or preventing various diseases/disorders including dyslipidemia, disorder of glucose metabolism, metabolism syndrome, diabetes, obesity, etc. See, particularly, the abstract, paragraphs [0011] to [0020], [0088], [0097] to [0105], [0108] to [0119].
Boss et al. teach that TRPM8 ligands, such as menthol or icilin, are useful for recruiting brown adipocytes, and treating diabetes, obesity, dyslipidemia and various metabolic diseases. See, particularly, the abstract, paragraphs [0002], [0022], [0025] (page 5, line 4 from the bottom), [0027] to [0029], [0068], and [0075].  
Reaume et al. and Boss et al. as a whole do not teach expressly a composition comprising both the lyn kinase activator, such as 
    PNG
    media_image2.png
    70
    164
    media_image2.png
    Greyscale
, or 
    PNG
    media_image3.png
    63
    161
    media_image3.png
    Greyscale
, and TRPM8 ligand such as menthol, and the method of using the same for treating obesity, diabetes, or inducing beigeing of adipocytes.
However, Ma et al. teach that menthol, a known TRPM8 agonist, significantly increased the core temperature and locomotor activity in wild-type mice, and would be useful for preventing dietary obesity and glucose abnormalities. See, the abstract. Figure 3 at page 91. Garcia et al. reveals that induction of “beige” or “brite” (brown in white) adipocytes (beigeing) has been known for combating obesity, its comorbidities, insulin resistance and obesity related disease. See, particularly, the abstract and the background section at page 1. Thus, patients of obesity and/or diabetes would meet the limitation of “in need thereof” for “inducing the beigeing of adipocytes or preventing pancreatic beta cell degeneration” as recited in claim 31.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a composition comprising both the lyn kinase activator herein and the TRPM8 agonist, menthol, and to use the same for treatment of obesity, diabetes and/or dyslipidemia.
A person of ordinary skill in the art would have been motivated to make a composition comprising both the lyn kinase activator herein and the TRPM8 agonist, menthol, and to use the same for treatment of obesity, diabetes and/or dyslipidemia because both of the agents are known for treating obesity, diabetes and/or dyslipidemia. It is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. As to claims 31-33, drawn to “inducing the beigeing of adipocytes or preventing pancreatic beta cell degeneration in a mammal in need thereof.”, note, the recitation merely describes some of the biological functions/mechanism of the administration of the TRPM8 agonist and the lyn kinase activator. Further, patients of obesity, diabetes and/or dyslipidemia 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627